ORDER

PER CURIAM.
David Duesenberg (“Husband”) appeals from a judgment entered by the Circuit Court of St. Louis County denying in part and granting in part his Motion to Enforce Judgment. In his sole point on appeal, Husband argues that the trial court erred in failing to specifically identify which items of tangible personal property awarded to Husband under the Judgment of Dissolution and still in Pamela Duesen-berg’s (“Wife”) possession must be returned to him.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).